UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7846


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PAUL OSARIASE MONDAY OMOREGBEE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:99-cr-00055-BO-1; 5:06-cv-00509-BO)


Submitted:    November 20, 2008             Decided:   December 2, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Osariase Monday Omoregbee, Appellant Pro Se. Steve R.
Matheny, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Paul   Osariase     Monday            Omoregbee      seeks       to    appeal        the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate         of     appealability.                  28

U.S.C. § 2253(c)(1) (2000).                 A certificate of appealability will

not    issue    absent    “a    substantial            showing       of    the       denial       of    a

constitutional        right.”          28    U.S.C.          § 2253(c)(2)            (2000).           A

prisoner        satisfies       this        standard          by     demonstrating                that

reasonable       jurists       would       find       that    any      assessment            of     the

constitutional        claims     by    the       district      court       is    debatable             or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Omoregbee

has not made the requisite showing.                            Accordingly, we deny a

certificate of appealability and dismiss the appeal.                                     We also

deny    Omoregbee’s        motions         for       appointment          of    counsel.               We

dispense       with   oral      argument          because        the      facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                        DISMISSED



                                                 2